DETAILED ACTION
	Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/22 has been considered by the examiner.

Drawings
The drawings were received on 1/12/22.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 12, 14, and 15 of U.S. Patent No. 11,255,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in the pending claim 1 and patented claim 1 is covered in patented claim 6 as shown in the table below, with the exception of the limitation “the auxiliary circuitry operative to be enabled or disabled”.  However, it would have been obvious to a person having ordinary skill in the art at the time this invention was made that any circuit is operative to be enabled or disabled. 

17/573761 present application
U.S. Patent No. 11,255,908
1. An integrated circuit comprising: (a) core circuitry; 
(b) tap domain circuitry coupled to the core circuitry, the tap domain circuitry including a test data input, a test data output, a test clock input, a test mode select input, control outputs, and 

multiplexer circuitry, wherein the multiplexer circuit has an instruction data input, a data register data input, a control input, and a multiplexer output; and 



(c) auxiliary circuitry separate from the tap domain circuitry, the auxiliary circuitry including analog circuitry and having an auxiliary input, an auxiliary output, and a control input coupled to the control outputs, 

the auxiliary circuitry operative to be enabled or disabled.
1. An integrated circuit comprising: (a) core circuitry; 
(b) tap domain circuitry coupled to the core circuitry, the tap domain circuitry including a test data input, a test data output, a test clock input, a test mode select input, and control outputs; and 

(multiplexer circuitry having an instruction data input coupled to the instruction data output, a data register data input coupled to the data register data output, a control input coupled to the control outputs, and a multiplexer output. From claim 6)

(c) auxiliary circuitry separate from the tap domain circuitry, the auxiliary circuitry including analog circuitry and having an auxiliary input, an auxiliary output, and a control input coupled to the control outputs.

(obvious)
2. The integrated circuit of claim 1 in which the tap domain circuitry includes controller circuitry having a clock input coupled to the test clock input, having a mode select input coupled to the test mode select input, and having the control outputs.
2. The integrated circuit of claim 1 in which the tap domain circuitry includes controller circuitry having a clock input coupled to the test clock input, having a mode select input coupled to the test mode select input, and having the control outputs.
3. The integrated circuit of claim 2 in which the tap domain circuitry includes instruction register circuitry having a data input coupled to the test data input, an instruction data output, an instruction control output, and a control input coupled to the control outputs.
3. The integrated circuit of claim 2 in which the tap domain circuitry includes instruction register circuitry having a data input coupled to the test data input, an instruction data output, an instruction control output, and a control input coupled to the control outputs.
4. The integrated circuit of claim 3 in which the tap domain circuitry includes data register circuitry having a data input coupled to the test data input, a data register data output, an instruction control input coupled to the instruction control output, and a control input coupled to the control outputs.
4. The integrated circuit of claim 3 in which the tap domain circuitry includes data register circuitry having a data input coupled to the test data input, a data register data output, an instruction control input coupled to the instruction control output, and a control input coupled to the control outputs.

5. The integrated circuit of claim 4 in which the instruction data input is coupled to the instruction data output, the data register data input is coupled to the data register data output, and the control input is coupled to the control outputs.

6. The integrated circuit of claim 1 in which the tap domain circuitry includes multiplexer circuitry having an instruction data input coupled to the instruction data output, a data register data input coupled to the data register data output, a control input coupled to the control outputs, and a multiplexer output.
6. The integrated circuit of claim 5 in which the control input is coupled to the instruction control output.
Claim 4 …an instruction control input coupled to the instruction control output…
7. The integrated circuit of claim 6, in which the multiplexer circuitry is

 first multiplexer circuitry and the multiplexer output is a first multiplexer output, and


 including second multiplexer circuitry having a having an input coupled to the first multiplexer output, a control input coupled to the control outputs, and a second multiplexer output coupled to the test data output.
7. The integrated circuit of claim 6 in which the multiplexer circuitry includes 
first multiplexer circuitry having a… and a first multiplexer output.


(claim 8)…the multiplexer circuitry 
includes second multiplexer circuitry having a having an input coupled to the first multiplexer output, a control input coupled to the control outputs, and a second multiplexer output coupled to the test data output.
10. The integrated circuit of claim 1 in which the auxiliary circuitry includes a serial data input coupled to the test data input and a serial data output coupled to the test data output.
5. The integrated circuit of claim 1 in which the auxiliary circuitry includes a serial data input coupled to the test data input and a serial data output coupled to the test data output.
11. The integrated circuit of claim 3 in which the auxiliary circuitry includes an instruction control input coupled to the instruction control output.
11. The integrated circuit of claim 3 in which the auxiliary circuitry includes an instruction control input coupled to the instruction control output.
12. The integrated circuit of claim 1 in which the tap domain circuitry includes controller circuitry operates according to states of a state diagram.
12. The integrated circuit of claim 1 in which the tap domain circuitry includes controller circuitry operates according to states of a state diagram.
14. The integrated circuit of claim 1 in which the states include a SELECT-DR state.
14. The integrated circuit of claim 1 in which the states include a SELECT-DR state.
15. The integrated circuit of claim 1 in which the states include a SELECT-IR state.
15. The integrated circuit of claim 1 in which the states include a SELECT-IR state.


Examiner’s Note
The examiner would like to point out that it appears applicant is attempting to claim the underlined feature below from the present specification:
[0141]       At power up or following a test reset, the switch control signal 614 will go low as it does for the Tap domains 602, 1502, 1702, and 1902. While switch control 614 is low, Auxiliary Digital or Analog Circuit block 1704 is enabled to perform its designated digital I/O (such as IEEE 5001) or analog I/O (such as IEEE 1149.4) functions. Also while switch control signal 614 is low, multiplexer 2104 couples the output of TDO register 114 to the TDO output terminal 132 to allow Tap controller 104 to perform instruction and data scan operations from TDI 116 to TDO 132. 
[0142]       When switch control signal 614 is set high, via a data or instruction scan, the designated function of the Auxiliary Digital or Analog Circuit block 1704 is disabled to allow the Tap controller 104 to perform direct access instruction or data scan operations using the Auxiliary circuit block's AX1/TDI 1718 and AX2/TDO 1720 terminals. While switch control signal 614 is high, multiplexer 2104 is set to pass data from TDI 116 to TDO 132, via either the direct connection 2108 or register 2106, during direct scan access instruction and data scan operations. So, during direct access instruction or data scan operations, Tap domain 2102 shifts data simultaneously through two separate paths, one path from TDI 116 to TDO 132 and the other path from AX1/TDI 1718 to AX2/TDO 1720.

	If this is the feature that applicant is intending to claim at the end of claim 1, then the claims should particularly point out and distinctly claim the subject matter. As this limitation is currently written, there is no claimed association between the enabling and disabling of the AUX circuit and anything else in the claim.

Allowable Subject Matter
Claims 8, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Application of full scan design to embedded memory arrays” by Yano et al. teaches the design and evaluation of fully scannable embedded memory arrays. A memory array, such as a register file, is made scannable by adding a small auxiliary circuit including a counter and multiplexers. Plural memory arrays can be chained into a single scan path along with ordinary flip-flops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111